Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 1 of 15                  PageID #: 33




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 TOBIUS DAVIES, #A1014982,        )               CIV. NO. 20-00174 DKW-RT
                                  )
           Plaintiff,             )               ORDER DISMISSING COMPLAINT
                                  )               WITH LEAVE TO AMEND AND
           vs.                    )               DENYING MOTIONS FOR
                                  )               APPOINTMENT OF COUNSEL
 NOLAN P. ESPINDA, FRANCIS        )
 SEQUEIRA, DEP’T OF PUBLIC        )
 SAFETY,                          )
                                  )
           Defendants.            )
 ________________________________ )

   ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND AND
      DENYING MOTIONS FOR APPOINTMENT OF COUNSEL

        Before the court is pro se Plaintiff Tobius Davies’ prisoner civil rights

 Complaint brought pursuant to 42 U.S.C. § 1983, two Motions for Appointment of

 Counsel, and miscellaneous requests. See ECF Nos. 1, 5, and 6.1 Plaintiff is

 incarcerated at the Oahu Community Correctional Center (“OCCC”). He alleges

 that Defendants the Hawaii Department of Public Safety (“DPS”), its Director

 Nolan P. Espinda, and OCCC Warden Francis Sequeira are violating his rights

 under the Eighth and Fourteenth Amendments by depriving him of adequate, out-

 of-cell time.


        1
         The Court refers to the Federal Judiciary’s Case Management/Electronic Case Files
 (“CM/ECF”) numbering and pagination system used for filed documents in the District of
 Hawaii.
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 2 of 15              PageID #: 34




       For the following reasons, Plaintiff’s Complaint is DISMISSED pursuant to

 28 U.S.C. §§ 1915(e) and 1915A(a) because of the failure to state a colorable claim

 for relief. Plaintiff’s Motions for Appointment of Counsel and miscellaneous

 requests are DENIED.

                          I.   STATUTORY SCREENING

       The court must conduct a pre-Answer screening of all prisoners’ pleadings

 pursuant to 28 U.S.C. §§ 1915(e)(2) (if they are proceeding in forma pauperis) and

 1915A(a) (if they allege claims against government officials). Claims or

 complaints that are frivolous, malicious, fail to state a claim for relief, or seek

 damages from defendants who are immune from suit must be dismissed. See

 Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v.

 Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

 review as that under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

 Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (citation omitted). Under Rule

 12(b)(6), a complaint must “contain sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (internal quotation marks omitted). A claim is “plausible” when the

 facts alleged in the complaint would support a reasonable inference that the


                                             2
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 3 of 15                      PageID #: 35




 plaintiff is entitled to relief from a specific defendant for specific misconduct. Id.

 (citation omitted). “Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Id. The “mere

 possibility of misconduct” or an “unadorned, the defendant-unlawfully-harmed me

 accusation” also falls short of meeting this plausibility standard. Id. at 678-79; see

 also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed, and all doubts should

 be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

 (citations omitted). The court must grant leave to amend if it appears the plaintiff

 can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

 complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

 Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                    II. BACKGROUND

         Plaintiff was incarcerated at OCCC on December 12, 2012;2 he commenced

 this action on April 20, 2020. See Compl., ECF No. 1 at #19. He alleges that,

 because Defendants failed to hire sufficient correctional officers, he is locked in his

        2
           The Court takes judicial notice that Plaintiff is awaiting probation revocation
 proceedings in State v. Davies, No. 1PC151-001332 (Haw. 1st Cir. Ct.) (hearing set 06/19/2020),
 and trial in State v. Davies, No. 1DTA-19-02042 (Haw. 1st Cir. Ct.) (trial set 06/03/2020).
 https://www.courts.state.hi. (Search “eCourt Kokua”; then “Party Search” for Plaintiff’s cases)
 (last visit May 4, 2020); see Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (court
 may take judicial notice of “matters of public record”); Fed. R. Evid. 201(b).

                                                 3
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 4 of 15              PageID #: 36




 cell in Module 7 for seventeen to twenty-three hours per day. Id. at #17. Plaintiff

 alleges that this is constitutionally insufficient daily out-of-cell time; he believes

 that he is entitled to fourteen hours outside of his cell each day.

       Plaintiff alleges that Defendants’ policy violates his civil rights and causes

 him mental and physical distress (because the air conditioning in his cell is very

 cold). Plaintiff seeks monetary damages and injunctive relief requiring Defendants

 to issue a new DPS out-of-cell policy and hire more correctional officers.

                                 III.    DISCUSSION

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and (2)

 that the alleged violation was committed by a person acting under the color of state

 law. See West v. Atkins, 487 U.S. 42, 48 (1988).

       Section 1983 requires a connection or link between a defendant’s actions

 and the plaintiff’s alleged deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S.

 658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); May v.

 Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’ another to the

 deprivation of a constitutional right, within the meaning of section 1983, if he does

 an affirmative act, participates in another’s affirmative acts or omits to perform an

 act which he is legally required to do that causes the deprivation of which


                                             4
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 5 of 15                PageID #: 37




 complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Thus, a

 plaintiff must allege that he suffered a specific injury as a result of a particular

 defendant’s conduct and must affirmatively link that injury to the violation of his

 rights.

 A.        Eleventh Amendment Immunity

           The “Eleventh Amendment bars suits for money damages in federal court

 against a state, its agencies, and state officials acting in their official capacities.”

 Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007); Pennhurst

 State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-03 (1984. It does not,

 however, bar official capacity suits for prospective relief to enjoin alleged ongoing

 violations of federal law. Wolfson v. Brammer, 616 F.3d 1045, 1065-66 (9th Cir.

 2010); Oyama v. Univ. of Haw., 2013 WL 1767710, at *7 (D. Haw. Apr. 23, 2013);

 see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). Nor does it

 bar suits for damages against state officials in their personal capacities. Hafer v.

 Melo, 502 U.S. 21, 30 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

           The Department of Public Safety, as an agency of the state, is not a “person”

 amenable to suit under § 1983. Plaintiff’s claims against the Department of Public

 Safety are DISMISSED with prejudice. Plaintiff’s claims against Defendants

 Espinda and Sequeira in their official and individual capacities may proceed.


                                              5
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 6 of 15            PageID #: 38




 B.    Whether the Eighth or Fourteenth Amendment Applies

       Plaintiff asserts that his claims arise under the Eighth and Fourteenth

 Amendments. Plaintiff is a convicted inmate who is being held on a probation

 revocation warrant. If he is considered a pretrial detainee, his constitutional

 protections derive from the Due Process Clause of the Fourteenth Amendment. If

 Plaintiff is considered a convicted inmate, however, his rights arise under the

 Eighth Amendment’s protection against cruel and unusual punishment. See Bell v.

 Wolfish, 441 U.S. 520, 535 (1979); see also Gordon v. Cty. of Orange, 888 F.3d

 1118, 1124-25 (9th Cir. 2018), cert. denied sub nom. Cty. of Orange, Cal. v.

 Gordon, 139 S. Ct. 794 (2019) (holding pretrial detainees’ claims alleging

 inadequate medical care arise under the Fourteenth Amendment, and are evaluated

 under an objective deliberate indifference standard).

       The Ninth Circuit has treated a prisoner held in “pre-hearing detention for a

 probation violation,” as a “pretrial detainee.” Ressy v. King Cty., 520 F. App’x

 554-55 (9th Cir. 2013). In light of this, and because Plaintiff is awaiting a

 determination on his sentence of probation which may result in a new sentence, the

 Court considers Plaintiff a pretrial detainee and reviews his claims under the more

 protective Fourteenth Amendment substantive due process standard. See id.

 Plaintiff’s Eighth Amendment claims are DISMISSED.


                                           6
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 7 of 15             PageID #: 39




 C.    Fourteenth Amendment Substantive Due Process

       The Due Process Clause of the Fourteenth Amendment protects pretrial

 detainees from conditions of confinement that amount to punishment. See Bell,

 441 U.S. at 535 n.16. In considering such a claim, the “court must decide whether

 the [condition] is imposed for the purpose of punishment or whether it is but an

 incident of some other legitimate governmental purpose.” Id. at 538. Absent

 evidence of an “expressed intent to punish on the part of detention facility officials,

 that determination generally will turn on ‘whether an alternative purpose to which

 the restriction may rationally be connected is assignable for it, and whether it

 appears excessive in relation to the alternative purpose assigned to it.’” Id.

 (citation and brackets omitted). “[I]f a restriction or condition is not reasonably

 related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly

 may infer that the purpose of the governmental action is punishment that may not

 constitutionally be inflicted upon detainees qua detainees.” Id. at 539.

        Conversely, “if a particular condition or restriction of pretrial detention is

 reasonably related to a legitimate governmental objective, it does not, without

 more, amount to ‘punishment.’” Id. Legitimate government objectives include

 “maintain[ing] security and order at the institution and mak[ing] certain no




                                            7
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 8 of 15                          PageID #: 40




 weapons or illicit drugs reach detainees,” “ensuring the detainees’ presence at

 trial,” and managing the facility. Id. at 540.

        The Court’s inquiry under the Fourteenth Amendment is wholly objective.

 A pretrial detainee must demonstrate that a defendant’s acts or omissions were

 objectively unreasonable and identify objective facts indicating that the

 “challenged governmental action is not rationally related to a legitimate

 governmental objective or that it is excessive in relation to that [objective].”

 Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473-74 (2015); see also Castro v. Cty.

 of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016).3 Thus, a condition of a



        3
         Generally, to prevail, a pretrial detainee must show:

                (1) The defendant made an intentional decision with respect to the
                conditions under which the plaintiff was confined;

                (2) Those conditions put the plaintiff at substantial risk of suffering
                serious harm;

                (3) The defendant did not take reasonable available measures to
                abate that risk, even though a reasonable officer in the
                circumstances would have appreciated the high degree of risk
                involved–making the consequences of the defendant’s conduct
                obvious; and

                (4) By not taking such measures, the defendant caused the
                plaintiff’s injuries.

 Castro, 833 F.3d at 1071. “With respect to the third element, the defendant’s conduct must be
 objectively unreasonable, a test that will necessarily ‘turn[ ] on the facts and circumstances of
 each particular case.’” Id. (quoting Kingsley, 135 S. Ct. at 2473; Graham v. Connor, 490 U.S.
 386, 396 (1989)).

                                                  8
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 9 of 15              PageID #: 41




 pretrial detainee’s confinement amounts to a constitutional violation if it: “(1)

 imposes some harm to the pre-trial detainees that significantly exceeds or is

 independent of the inherent discomforts of confinement; and (2) (a) is not

 reasonably related to a legitimate governmental objective or (b) is excessive in

 relation to the legitimate governmental objective.” Graves v. Arpaio, 2008 WL

 4699770, at *7 (D. Ariz. Oct. 22, 2008) (emphasis in original); Demery v. Arpaio,

 378 F.3d 1020, 1029 (9th Cir. 2004).

 D.    Analysis

       Plaintiff challenges a prison policy imposed by Espinda and Sequeira that

 requires at least two correctional officers to be on duty in a housing unit before

 inmates in that unit can be released from their cells. Staffing concerns at OCCC do

 not always allow for two guards to be on duty in each housing unit at all times. It

 is clear, however, that staffing is sufficient at least once per day to allow all

 inmates out of their cells for one hour. Plaintiff believes that he is constitutionally

 entitled to fourteen hours out-of-cell time. He states that he receives a minimum of

 one hour outside of his cell daily, although he suggests that he normally receives at

 least two hours and up to seven hours per day outside of his cell. See Compl., ECF

 No. 1 at #13 (“I was in my cell 17 to 23 hrs a day.”) and #16 (stating that the

 guards “only let inmates out two hours a day”).


                                             9
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 10 of 15                PageID #: 42




        First, Plaintiff explicitly says that this restriction applies to all inmates at

 OCCC, not just to him, and that it is based on staffing needs on certain days. He

 alleges no objective facts that show that there is any punitive reason behind the

 policy, directed at him personally or at all inmates in general. From Plaintiff’s

 conclusory statement of facts, the Court is unable to conclude that the policy was

 imposed for the express purpose of punishment.

        Second, Plaintiff’s allegations objectively show that the policy is based on

 the alternative and legitimate purpose of maintaining security in the facility and

 managing its overall operations. Prison officials have determined that two officers

 are required in each housing unit module to preserve security at OCCC. This

 policy does not impose an arbitrary, purposeless, or unyielding restriction. Rather,

 it is a fluid restriction that is adjusted based on the personnel complement and

 security needs at OCCC on any given day. The restriction on out-of-cell hours

 does not objectively appear excessive in relation to the legitimate governmental

 objective of maintaining security at OCCC. Although Plaintiff argues that only

 one guard is required to supervise 120 inmates at the Federal Detention Center-

 Honolulu and at DPS’ contract facilities in Arizona, this wholly conclusory

 assertion does not objectively show that conditions at OCCC are comparable to

 those facilities.


                                             10
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 11 of 15            PageID #: 43




       Third, Plaintiff’s allegations objectively show that he has received an

 average out-of-cell time of fourteen hours per week, and no less than seven hours

 per week, for the four months before he commenced this action. These facts do not

 objectively suggest that Plaintiff has been subjected to a restriction that exceeds

 “the inherent discomforts” to be expected of incarceration. Graves, 2008 WL at

 *7. And, although the Ninth Circuit has never set a minimum, constitutionally

 required amount of out-of-cell time for pretrial or convicted inmates, courts have

 consistently considered one hour per day, five days per week sufficient under the

 Eighth Amendment. See Pierce v. Cty. of Orange, 526 F.3d 1190, 1212 (9th Cir.

 2008) (as amended) (approving authority from other circuits calling for “five to

 seven hours” of weekly out-of-cell exercise for inmates in segregated housing);

 Allen v. Sakai, 48 F.3d 1082, 1088 (9th Cir. 1994) (discussing right to regular

 outdoor exercise for inmates indefinitely confined in segregation); Spain v.

 Procunier, 600 F.2d 189, 199-200 (9th Cir. 1979) (discussing limitations on

 outside exercise for extended periods).

       Based on the facts alleged here, the Court is unable to plausibly conclude

 that the challenged policy subjected Plaintiff to unconstitutional punishment under

 the Fourteenth Amendment. The Complaint is DISMISSED with leave granted to

 amend.


                                           11
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 12 of 15                    PageID #: 44




                               IV.    LEAVE TO AMEND

       The Complaint is DISMISSED with leave granted to amend consistent with

 this Order on or before June 15, 2020. The amended pleading must cure the

 deficiencies in Plaintiff’s claims and may not expand Plaintiff’s claims beyond

 those already alleged or add new claims without explaining how they relate to the

 claims alleged in the original Complaint against Defendants Espinda and Sequeira.

       Plaintiff must comply with the Federal Rules of Civil Procedure and the

 Local Rules for the District of Hawaii. An amended pleading must be submitted

 on the court’s prisoner civil rights form, and it will supersede the preceding

 complaint. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.

 2015); LR99.7.10. Defendants not renamed and claims not realleged in an

 amended complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa

 Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc). If Plaintiff fails to file a timely

 amended complaint that cures the deficiencies in his claims, this action may be

 automatically dismissed and may count as a “strike” under 28 U.S.C. § 1915(g).4


       4
        28 U.S.C. § 1915(g) bars a civil action by a prisoner proceeding in forma pauperis:

              if the prisoner has, on 3 or more prior occasions, while incarcerated or
              detained in any facility, brought an action or appeal in a court of the
              United States that was dismissed on the grounds that it is frivolous,
              malicious, or fails to state a claim upon which relief may be granted,
              unless the prisoner is under imminent danger of serious physical injury.


                                               12
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 13 of 15                        PageID #: 45




               V.    MOTIONS FOR APPOINTMENT OF COUNSEL

        There is no constitutional right to counsel in a civil case where a litigant’s

 liberty is not at issue. See Lassiter v. Dep’t of Soc. Serv., 452 U.S. 18, 25 (1981).

 The appointment of counsel is governed by the plaintiff’s likelihood of success on

 the merits, ability to articulate his claims in light of their complexity, and a

 showing of “exceptional circumstances” supporting the appointment of counsel.

 Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Weygandt v. Look, 718

 F.2d 952, 954 (9th Cir. 1983); see also, LaMere v. Risley, 827 F.2d 622, 626 (9th

 Cir. 1987).

        Plaintiff seeks appointment of counsel based on his indigence, lack of legal

 knowledge, and inability to find an attorney willing to take his case. Plaintiff has

 filed two recent actions in this federal court,5 in which he has been able to complete

 in forma pauperis applications, and two motions for appointment of counsel in

 each case. This belies his claim that he is being denied access to a pen, paper,

 envelopes, and postage.

        If Plaintiff has further difficulties accessing writing supplies, he may show

 this Order to his unit manager as proof that he has two ongoing actions in the



        5
        In addition to the present suit, Plaintiff is also litigating Davies v. Heick, No. 1:20-cv-
 00173 LEK-RT (D. Haw. 2020).

                                                  13
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 14 of 15            PageID #: 46




 federal court and will require sufficient supplies to litigate them. Otherwise,

 Plaintiff has not shown a likelihood of success on the merits of his claims, and

 there are no exceptional circumstances that justify the appointment of counsel at

 this time. Plaintiff’s Motions for Appointment of Counsel, ECF Nos. 5 and 6, are

 DENIED without prejudice.

       Plaintiff also requests a copy of the Local Rules for the District of Hawaii

 and a pen. The Local Rules are available at all prison facilities in Hawaii and

 Arizona where Hawaii’s inmates are housed. Plaintiff is DIRECTED to request

 access to these Local Rules from the appropriate prison official at OCCC. Plaintiff

 has obviously been able to secure a writing utensil, whether it is a pen or a pencil is

 unclear. Plaintiff’s requests that the Clerk of Court send him a copy of the Local

 Rules for the District of Hawaii and a pen are DENIED.

                                VI.    CONCLUSION

       (1) The Complaint is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) &

 1915A(b)(1) for Plaintiff’s failure to state a colorable claim for relief against any

 Defendant.

       (2) Plaintiff may file an amended pleading as permitted on or before

 June 15, 2020. Failure to file an amended pleading that cures the deficiencies in




                                           14
Case 1:20-cv-00174-DKW-RT Document 7 Filed 05/08/20 Page 15 of 15          PageID #: 47




 his claims may result in dismissal of this action with prejudice and without further

 notice and incur a strike pursuant to 28 U.S.C. § 1915(g).

       (3) The Clerk is DIRECTED to send Plaintiff a prisoner civil rights

 complaint form so that he may comply with the directions of this Order if he elects

 to file an amended complaint.

       (4) Plaintiff’s Motions for Appointment of Counsel and other miscellaneous

 requests are DENIED.

       IT IS SO ORDERED.

       DATED: May 8, 2020 at Honolulu, Hawaii.



                                           /s/ Derrick K. Watson
                                           Derrick K. Watson
                                           United States District Judge




 Tobius Davies v. Nolan P. Espinda, et al; Civil No. 20-00174 DKW-RT;
 ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND AND
 DENYING MOTIONS FOR APPOINTMENT OF COUNSEL


 Davies v. Espinda, et al., No. 1:20-cv-00174 DKW-RT Scrg ‘20 (out-of-cell time,
 dny counsel)




                                          15
